

EXHIBIT 10.1


SIXTH AMENDMENT TO THE
ZIONS BANCORPORATION, N.A. PENSION PLAN
(December 31, 2013 Edition)
This Sixth Amendment to the Zions Bancorporation, N.A. Pension Plan is made and
entered into this _25____ day of June, 2020, by the Zions Bancorporation, N.A.
Benefits Committee (“Committee”) on behalf of Zions Bancorporation, N.A.,
(“Employer”).


WHEREAS, the Employer has previously established and continues to maintain a
pension plan for certain employees of the Employer and certain of its affiliates
called the Zions Bancorporation, N.A. Pension Plan (“Plan”); and


WHEREAS, the Employer has most recently amended and restated the Plan effective
as of January 1, 2009, and incorporated therein all subsequent amendments
adopted through December 31, 2013, as the December 31, 2013 Edition of the Plan;
and


WHEREAS, pursuant to Section 13.1(a) of the Plan the Employer has reserved the
right to amend the Plan in whole or in part, which authority for purposes of
this amendment has been delegated to the Committee; and


WHEREAS, the Committee has most recently adopted an unnumbered amendment to the
Plan (a fourth amendment to the December 31, 2013 Edition), which provides for
the termination of the Plan; and


WHEREAS, the Committee has now determined that it is in best interests of the
Plan participants and good Plan administration to adopt this further amendment
to the Plan to provide for direct transfer of all excess assets remaining in the
Plan to the Zions Bancorporation, N.A. Payshelter 401(k) and Employee Stock
Ownership Plan following the distribution and payment of all benefits and
benefit commitments to the participants, alternate payees and beneficiaries in
the Plan;


NOW THEREFORE, the Committee, for and on behalf of the Employer, and in exercise
of the authority granted to it, hereby adopts the following amendment to the
Plan.
1.The second paragraph of Section 10.2(b), as most recently amended by the Fifth
Amendment to the Plan, is further amended and restated to read as follows:
If any assets of the Plan remain after all expenses of termination are paid, all
liabilities of the Plan to Participants, Beneficiaries and alternate payees have
been satisfied and all benefits have been provided for and paid in full, then
all such residual assets will be transferred and paid over directly to the Zions
Bancorporation, N.A. Payshelter 401(k) and Employee Stock Ownership Plan,
provided such transfer does not contravene any provision of law. No portion of
        1 

--------------------------------------------------------------------------------



such residual assets shall be paid or inure to the benefit of Zions
Bancorporation, N.A., the sponsor of this Plan.
2.This Sixth Amendment shall be effective as of January 1, 2020, except as may
be otherwise provided herein. In all other respects the Plan is ratified and
confirmed.


IN WITNESS WHEREOF, the Committee has caused this Sixth Amendment to be executed
by its duly authorized representative this _25____ day of June, 2020.
ZIONS BANCORPORATION BENEFITS COMMITTEE






By: __/s/_Paul Burdiss______________________
             Committee Chair




        2 